DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1 and 3-15 are currently pending. Claim 2 has been canceled. Claims 1, 6 and 12 have been amended. Claims 13-15 have been added as new. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-15 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Suganuma et al. (US 2005/0064337 A1).
Regarding claims 1 and 3-15, Suganuma et al. (see abstract, claims, examples, figures  and paragraphs [0012-0014]) teach a lithographic ( planographic) printing plate precursor [0012] comprising: an image-recording layer [0012] on a hydrophilic support ( substrate;  [0327-0338]), wherein the image-recording layer includes an organic polymer particle  ( i.e. microcapsule in Examples). Suganuma et al. teach the image recording layer includes an infrared absorber (light-to-heat converting agent i.e. IR dye; [0184-0191]), a polymerization initiator [0193-0210] and a polymerizable compound [0291], and a binder polymer (hydrophilic resin; [0217-0220]; see also examples, claims and [0029-0039]) the recording layer also includes an acid color former [0212-0215]. Suganuma et al. describe a method for making a lithographic printing plate ( claims and examples) that are exposed printing plate precursor in an image shape and forming an exposed portion and unexposed portion, using printing ink and/or dampening water to remove unexposed portions ([0083]), and/or using a developer to remove unexposed portions (see, in particular, paragraph [0084).

Examiner notes claim 5 recites product by process language, “a reaction product obtained by at least reacting an aromatic polyvalent isocyanate compound having structure represented by Formula PO, an aromatic polyvalent isocyanate compound having a radical polymerizable group,  and water…" Claim 6 refers only to reaction process that includes an aromatic polyvalent isocyanate compound having structure represented by Formula PO and water. The reaction process that includes an aromatic polyvalent isocyanate compound having structure represented by Formula PO,  an aromatic polyvalent isocyanate compound having a radical polymerizable group and water is not a positive recitation in claim 5.
Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re 
Examiner suggests deleting the “product-by-process” claim language. 
Nonetheless, it is noted that Suganuma et al. teach a microcapsule (which corresponds to the "organic polymer particles" of the present application) that is prepared using an emulsion that is obtained by combining Millionate MR-200 and the like, Takenate D-110N and the like, trimethylolpropane and xylylenediisocyanate, aromatic isocyanate oligomer, bis(vinyloxyethyl)ether of bisphenol A  (which corresponds to the "aromatic polyvalent isocyanate compound that includes a structure that is represented by formula PO" of the present application) and water( see  [0148-183] and examples). Suganuma et al. also teach incorporating the microcapsule into an image recording layer (see, in particular, claims and examples). 
Regarding claim 12, Suganuma et al. (see abstract, claims, examples, figures  and paragraphs [0012-0014]) teach a photosensitive resin composition comprising an organic polymer particle, an infrared absorber, a polymerization initiator and  a polymerizable compound (see, in particular, claims  and examples).
Examiner notes claim 12 recites product by process language, “a reaction product obtained by at least reacting an aromatic polyvalent isocyanate compound having structure represented by Formula PO and water…" The reaction process that includes an aromatic polyvalent isocyanate compound having structure represented by Formula PO and water is not a positive recitation in claim 12.
Applicant is reminded of MPEP 2113: "[E]ven though product-by-process claims are limited by and defined by the process; determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product 
Nonetheless, it is noted that Suganuma et al. teach a microcapsule (which corresponds to the "organic polymer particles" of the present application) that is prepared using an emulsion that is obtained by combining Millionate MR-200 and the like, Takenate D-110N and the like, trimethylolpropane and xylylenediisocyanate, aromatic isocyanate oligomer, bis(vinyloxyethyl)ether of bisphenol A  (which corresponds to the "aromatic polyvalent isocyanate compound that includes a structure that is represented by formula PO" of the present application) and water( see  [0148-183] and examples). Suganuma et al. also teach incorporating the microcapsule into an image recording layer (see, in particular, claims and examples). 
Examiner’s Suggestions
Examiner suggests deleting the “product-by-process” claim language and include the aromatic polyvalent isocyanate compound having a structure represented by Formula PO and water, wherein the aromatic polyvalent isocyanate compound having the structure represented by Formula PO includes a compound having a structure represented by Formula A-1 and a structure represented by Formula B-1 so the case may be closer to an allowance. 

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Kawai Masato (JP 2003-94809A; see abstract, claims and examples) teaches a photosensitive resin composition including a microcapsule (organic particle). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722